Citation Nr: 0010482	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-26 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for a back disorder.

Entitlement to service connection for hepatitis B and C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


 


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter is on appeal from a May 1997 rating decision by 
the Boston VA Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for a back condition was denied by the 
RO in July 1971.

2.  Evidence submitted since the July 1971 decision bears 
directly and substantially on the matter at issue and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The record contains no competent medical evidence of a 
nexus between the any current back disability or hepatitis 
and his military service, any incident therein, or any 
reported continuous symptomatology.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for a back disability has been submitted. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claims of entitlement to service connection for a 
back disability and hepatitis are not well grounded.  38 
U.S.C.A. 5107(a) (West 1991).

 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled. 

A reopened claim is not necessarily a well-grounded claim 
and, absent a well-grounded claim, the adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed and "VA 
assistance in claim development is conditional upon the 
submission of a 'well grounded' claim." Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps 
v. West 118 S.Ct. 2348 (1998). If the claim is not well 
grounded, it necessarily follows that the section 5107(b) 
duty to assist never arises and the merits are not reachable. 
Winters v. West, 12 Vet.App. 203 (1999).

A well-grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy, 1 Vet. App. 81.  
A mere allegation that a disability is service connected is 
not sufficient; the veteran must submit evidence in support 
of his claim which would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App.  609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of an nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998). 

In this case, service connection for a back disorder was 
denied by the RO in July 1971 on the basis that no current 
back disability was shown. Private treatment records and 
testimony by the veteran now establish that he does in fact 
have a back condition, however defined. Consequently, the 
Board finds that new and material evidence to reopen the 
claim for service connection for a back disorder has been 
submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1999); 
Glynn.

That being said, the claim for service connection foe a back 
disorder is not well-grounded. Service medical records 
disclose treatment in December 1970 and January 1971 for an 
episode of back pain. No pathology was evident on separation 
examination in January 1971 or at the time of an outpatient 
clinic examination in late 1971, one week after the veteran's 
separation from service. A private medical provider has 
reported treatment of the veteran for a back condition in 
1981, a decade after service, and the veteran has testified 
that he has had back problems for many years. What the record 
does not include, however, is a medical opinion or other 
competent medical evidence linking a current back disability 
to the one-time episode in service or otherwise to service. 
In the absence of such nexus evidence, the claim is not well-
grounded. 38 U.S.C.A. § 1110; Caluza.

With respect to the claim for service connection for 
hepatitis, this condition was first identified in the early 
1990s, about two decades after the veteran's discharge from 
service. The veteran has denied receiving treatment for 
hepatitis or undergoing a transfusion in service. Again, no 
competent medical evidence of a relationship between 
hepatitis B and C and his period of military service has been 
submitted. Accordingly, the claim is not well-grounded and 
must be denied. 38 U.S.C.A. § 1110; Caluza.

Generally, statements prepared by lay persons ostensibly 
untrained in medicine cannot constitute competent medical 
evidence to render a claim well grounded.  A layperson can 
certainly provide an eyewitness account of an appellant's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the veteran possesses 
the requisite expertise to render a medical opinion with 
respect to the questions at issue. McManaway v. West, 13 
Vet.App. 60 (1999).


ORDER

Service connection for a back disability and hepatitis B and 
C is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


